Citation Nr: 0908713	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for colon cancer with 
metastasis to the right lung.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran requested an RO hearing in a May 2004 statement 
but withdrew his request in a May 2005 statement.

In October 2007, the Board remanded the case for further 
development.  The case has been returned to the Board.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.

2.  The Veteran developed colon cancer as a result of his 
exposure to herbicides in Vietnam and the colon cancer 
metastasized to his right lung.


CONCLUSION OF LAW

Colon cancer with metastasis to the right lung was incurred 
in active duty.  38 U.S.C.A. §§ 1110, 1116 (West, 2002); 38 
C.F.R. §§ 3.303, 3.307 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran contends that service connection is warranted for 
colon cancer with metastasis to the right lung because it 
resulted from his exposure to herbicides while serving in 
Vietnam.  

In a statement submitted in May 2005, a physician employed by 
the Disabled American Veterans stated:

After reviewing the chemical make-up of Agent 
Orange, and noting [the Veteran] was exposed to 
high concentrations of Agent Orange, it is my 
opinion, it is at least as likely as not his colon 
cancer is related to his exposure to Agent Orange.  

The statement was accompanied by a page from an article 
entitled Agent Orange authored by L. Vancil, copyrighted in 
1994, and a map of Vietnam indicating areas of spraying of 
herbicide and the concentration of spraying in certain areas.  

Pursuant to the Board's remand, the Veteran was afforded a VA 
examination in August 2008.  The VA examiner reviewed the 
claims folder and detailed the history of cancers in her 
report.  Following examination of the Veteran, the diagnosis 
was adenocarcinoma of the left descending colon with 
subsequent partial colectomy, and recurrent hyperplastic 
polyps of the colon with subsequent excision.  The examiner 
opined that the Veteran's colon cancer was less likely than 
not related to herbicide exposure in service.  She explained 
that the Veteran's colon cancer was at least as likely as not 
related to precancerous adenomatous polyps.  She further 
explained that polyps of the colon are a risk factor for 
colon cancer, in particular, adenomatous polyps, for which 
the Veteran has had multiple excisions.  

While the VA examiner did support her opinion, the Board has 
determined that it is of lesser probative value than the 
medical opinion supporting the claim.  In this regard, the 
Board notes that the August 2008 VA opinion was rendered by a 
nurse practitioner, whereas the opinion supporting the claim 
was rendered by a medical doctor who presumably is better 
qualified to render an opinion concerning medical causation.  
Accordingly, the Board concludes that the preponderance of 
the evidence supports the claim.


ORDER

Entitlement to service connection for colon cancer with 
metastasis to the right lung is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


